THIRD AMENDMENT TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

        THIS THIRD AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (this “Amendment”), dated as of June 17, 2002, is entered into by and
among LPAC Corp., a Delaware corporation (“LPAC”) as seller , Lennox Industries
Inc., an Iowa corporation (“Lennox”), as master servicer, Blue Ridge Asset
Funding Corporation, a Delaware corporation (“Blue Ridge”), as purchaser, and
Wachovia Bank, National Association (f/k/a Wachovia Bank, N.A.), a national
banking association (the “Administrative Agent”) as administrative agent.
Capitalized terms used and not otherwise defined herein are used as defined in
the Agreement defined below.

        WHEREAS, the parties hereto have entered into that certain Amended and
Restated Receivables Purchase Agreement, dated as of March 23, 2001 (as amended,
supplemented or otherwise modified through the date hereof, the “Agreement”);

        WHEREAS, the parties hereto desire to amend the Agreement in certain
respects as provided herein;

        NOW THEREFORE, in consideration of the premises and the other mutual
covenants contained herein, the parties hereto agree as follows:

        Section 1.1      Amendments.

        The Agreement is, as of the Amendment Effective Date defined in Section
1.3 hereof, and subject to the satisfaction of the conditions precedent set
forth in Section 1.3 hereof, hereby amended as follows:

        (a) Section 1.1 of the Agreement is hereby amended by adding the
following sentence at the end thereto:

  Notwithstanding anything to the contrary herein, the amount available for any
Purchase hereunder shall be calculated based on the most recently delivered
Information Package and not based on the most recently delivered Interim
Information Package; provided, however that no Purchases shall be permitted
hereunder if the calculations in any Interim Information Package delivered after
the most recently delivered Information Package show that either (a) the
Invested Amount would exceed the Purchase Limit or (b) the Asset Interest,
expressed as a percentage of Net Pool Balance, would exceed the Allocation
Limit.


        (b) Section 1.3(b) of the Agreement is hereby amended by deleting the
words “after a Credit Event” where they appear in the fourth line therein.

        (c) Section 1.3(d) of the Agreement is hereby amended by adding the
words “or Interim Information Package, as the case may be” after the words
“Information Package” where they appear in the third and eleven and twelfth
lines therein.

--------------------------------------------------------------------------------

        (d) Section 1.4(c) of the Agreement is hereby amended and restated in it
its entirety to read as follows:

          (c) Frequency of Computation. The Asset Interest shall be computed (i)
as provided in Section 3.1, as of the Cut-Off Date for each Collection Period,
and (ii) on the Settlement Date following each Reporting Date, after giving
effect to the payments made pursuant to Section 3.1. In addition, at any time,
the Administrative Agent, on the Purchaser’s behalf, may require the Master
Servicer to provide an interim report (an “Interim Information Package”), based
on the information then available to the Master Servicer, for purposes of
computing the Asset Interest or the Purchase Limit as of any other date, and the
Master Servicer agrees to do so within five (5) (or three (3), if a Liquidation
Event or a Credit Event has occurred and is continuing) Business Days of its
receipt of the Administrative Agent’s request (such date, the “Interim Reporting
Date”).


        (e) Section 3.1(a) of the Agreement is hereby amended by replacing the
word "fifteenth" where it appears in the first line therein with the word
"eighth."

        (f) Section 3.1(c)(iii) is hereby amended by inserting the words “and
clause (iv) below” after the words “clause (ii) above” where they appear in the
first line therein.

        (g) Section 3.1(c) of the Agreement is hereby amended by adding the
following clauses (iv) and (v) to the end thereto:

          (iv) On the Interim Reporting Date for each Interim Reporting Period,
the Master Servicer shall compute, as of the related Interim Cut-Off Date and
based upon the assumptions in the next sentence, (A) the Asset Interest, (B) the
amount of the reduction or increase (if any) in the Asset Interest since the
next preceding Cut-Off Date or Interim Cut-Off Date, (C) the excess (if any) of
the Asset Interest over the Allocation Limit and (D) the excess (if any) of the
Invested Amount over the Purchase Limit. Such calculations shall be based upon
the assumptions that (A) the information in the Interim Information Package is
correct and (B) Collections identified pursuant to Section 1.3(b) will be paid
to the Administrative Agent, for the benefit of the Purchaser, on the Settlement
Date for such Collection Period.


          (v) If, according to the computations made pursuant to clause (iv)
above, either (A) the Asset Interest exceeds the Allocation Limit or (B) the
Invested Amount exceeds the Purchase Limit, then on the Interim Settlement Date
for such Interim Reporting Period, the Master Servicer shall pay to the
Administrative Agent, for the benefit of the Purchaser, (to the extent of
Collections during the related Interim Reporting Period attributable to all
Asset Tranches and not previously paid to the Administrative Agent) the amount
necessary to reduce both (A) the Invested Amount to the Purchase Limit and (B)
the Asset Interest to the Allocation Limit, subject, however, to the proviso to
Section 1.3(c)(iv). Such payment shall be made out of amounts identified
pursuant to Section 1.3 for such purpose and, to the extent


2

--------------------------------------------------------------------------------

  such amounts were not so identified, the Seller hereby agrees to pay such
amounts to the Master Servicer to the extent of Collections applied to
Reinvestment under Section 1.3 during the relevant Interim Reporting Period.


        (h) Section 3.2(a)(i)(D) of the Agreement is hereby amended by inserting
“or Interim Information Package” after the words “Information Package” where
they appear in the second line therein.

        (i) Section 5.2(f) of the Agreement is hereby amended and restated in
its entirety to read as follows:

  (f) a completed Information Package or Interim Information Package (if
applicable) shall have been delivered by the Master Servicer to the
Administrative Agent, on the Purchaser’s behalf, as of the applicable Reporting
Date or Interim Reporting Date, as the case may be,


        (j) Section 6.1(a) of the Agreement is hereby amended and restated in
its entirety to read as follows:

  “(a) Organization and Good Standing; Ownership. Its jurisdiction of
organization is correctly set forth in the preamble to this Agreement. It has
been duly organized under the laws of such jurisdiction and is a “registered
organization” as defined in the UCC in effect in such jurisdiction. It is
validly existing as a corporation in good standing under the laws of its state
of organization, with power and authority to own its properties and to conduct
its business as such properties are presently owned and such business is
presently conducted. The Seller had at all relevant times, and now has, all
necessary power, authority, and legal right to acquire and own the Pool
Receivables and Related Assets. The Originators and Heatcraft Technologies own
directly all the issued and outstanding capital stock of the Seller.”


        (k) Section 6.1(m) of the Agreement is hereby amended by inserting the
words “or Interim Information Package” after the words “Information Package”
where they appear in the first line therein.

        (l) Section 6.1(o) of the Agreement is hereby amended and restated in
its entirety to read as follows:

  “(o) Lockbox Accounts. The names and addresses of all the Lockbox Banks,
together with the account numbers of the accounts of the Originators or the
Seller at such Lockbox Banks, are specified in Schedule 6.1(o) (or have been
notified to and approved by the Administrative Agent, on the Purchaser’s behalf,
in accordance with Section 7.3(d)). The Seller has not granted to any Person,
other than the Administrative Agent, dominion and control of any lockbox or


3

  Lockbox Account or the right to take dominion and control of any such lockbox
or Lockbox Account at a future time.”


        (m) The following Section 7.1(j) is hereby added to the Agreement to
read as follows:

  “(j) Additional Audit. Each of the Seller and the Master Servicer will, and
will cause each of its respective Affiliates to, within sixty (60) days after
receipt of notification from the Administrative Agent, resolve, to the
satisfaction of the Administrative Agent (in its reasonable discretion), any
issues which are identified by the Administrative Agent in the audit of the
Master Servicer and the Seller. Such audit shall be completed by certified
public accountants or other auditors acceptable to the Administrative Agent at
the expense of such Seller Party within thirty (30) days from June 17, 2002, it
being understood that any subsequent audits that may occur as a result of such
issues shall also be at the expense of such Seller Party.”


        (n) Section 7.3(d) of the Agreement is hereby amended and restated in
its entirety to read as follows:

  “(d) Change in Payment Instructions to Obligors. No Seller Party will add or
terminate any bank as a Lockbox Bank from those listed in Schedule 6.1(o) or,
after Lockbox Accounts have been delivered pursuant to Section 7.1(i), make any
change in its instructions to Obligors regarding payments to be made to the
Seller or Master Servicer or payments to be made to any Lockbox Bank (except for
a change in instructions solely for the purpose of directing Obligors to make
such payments to another existing Lockbox Bank).”


        (o) Section 7.3(j) of the Agreement is hereby amended and restated in
its entirety to read as follows:

  “(j) Change of Name; Jurisdiction of Organization, Offices and Records. No
Seller Party shall change (i) its name as it appears in official filings in the
jurisdiction of its organization, (ii) its status as a “registered organization”
(within the meaning of Article 9 of any applicable enactment of the UCC), (iii)
its organizational identification number, if any, issued by its jurisdiction of
organization, or (iv) its jurisdiction of organization unless it shall have: (A)
given the Administrative Agent at least forty-five (45) days’ prior written
notice thereof, (B) at least ten (10) days prior to such change, delivered to
the Administrative Agent all financing statements, instruments and other
documents requested by the Administrative Agent in connection with such change
or relocation and (C) caused an opinion of counsel acceptable to the
Administrative Agent to be delivered to the Administrative Agent that
Administrative Agent’s security interest is perfected and of first priority,
such opinion to be in form and substance acceptable to the Administrative Agent
in its sole discretion.”


4

--------------------------------------------------------------------------------

        (p) Section 8.2(b) of the Agreement is hereby amended and restated in
its entirety to read as follows:

  “(b) Allocation of Collections; Segregation. The Master Servicer shall
identify for the account of the Seller and Purchaser their respective allocable
shares of the Collections of Pool Receivables in accordance with Section 1.3 but
shall not be required (unless otherwise requested by the Administrative Agent,
on the Purchaser’s behalf) to segregate the funds constituting such portions of
such Collections prior to the remittance thereof in accordance with said
Section. If instructed by the Administrative Agent, on the Purchaser’s behalf,
the Master Servicer shall segregate and deposit into the Collection Account, the
Purchaser’s share of Collections of Pool Receivables, on the second Business Day
following receipt by the Master Servicer of such Collections in immediately
available funds.”


        (q) Section 8.4(a) of the Agreement is hereby amended and restated in
its entirety to read as follows:

  (a) any failure by the Master Servicer to make any payment, transfer or
deposit or to give instructions or notice to the Administrative Agent as
required by this Agreement including, without limitation, delivery of any
Information Package or Interim Information Package or any failure to make any
payment or deposit required to be made in order to reduce the Asset Interest to
the Allocation Limit and, (i) in the case of failure to deliver an Information
Package or Interim Information Package, as the case may be, such failure shall
remain unremedied for two (2) Business Days after the earliest to occur of (A)
written notice thereof shall have been given by the Administrative Agent to the
Master Servicer or (B) the Master Servicer shall have otherwise become aware of
such failure and (ii) except with respect to any payment or deposit required to
be made in order to reduce the Asset Interest to the Allocation Limit which
shall be made when due, in the case of failure to make any other payment or
deposit to be made by the Master Servicer such failure shall remain unremedied
for three (3) Business Days after the due date thereof;


        (r) Section 8.5(b) of the Agreement is hereby amended and restated in
its entirety to read as follows:

  (b) Notice to Lockbox Banks. At any time, the Administrative Agent is hereby
authorized to give notice to the Lockbox Banks, as provided in the Lockbox
Agreements, of the transfer to the Administrative Agent of dominion and control
over the lockboxes and related accounts to which the Obligors of Pool
Receivables make payments. The Seller and the Master Servicer hereby transfer to
the Administrative Agent, effective when the Administrative Agent shall give
notice to the Lockbox Banks as provided in the Lockbox Agreements, the exclusive
dominion and control over such lockboxes and accounts, and shall take any
further


5

--------------------------------------------------------------------------------

  action that the Administrative Agent may reasonably request to effect such
transfer.


        (s) Section 10.1(b) is hereby amended by inserting the words “, Interim
Information Package” after the words “Information Package” where they appear in
the third line therein.

        (t) Section 10.1(g) of the Agreement is hereby amended and restated in
its entirety to read as follows:

  (g) The rolling 3 month average Dilution Ratio at any Cut-Off Date exceeds
10.00%; or


        (u) Section 10.1(j) is hereby amended and restated in its entirety to
read as follows:

  “(j) On any Settlement Date, after giving effect to the payments made under
Section 3.1(c), (i) the Asset Interest exceeds 100% or (ii) the Invested Amount
exceeds the Purchase Limit; and, in the case of any failure to make a timely
payment or deposit with respect thereto solely by reason of any mechanical delay
in or malfunction of the Fedwire system or due to an error on the part of the
initiating or receiving bank, such failure shall continue for more than one (1)
Business Day; or”


        (v) The following Section 10.1(t) is hereby added to the Agreement to
read as follows:

  (t) An Event of Default (as defined in the Credit Agreement) shall have
occurred; or


        (w) The following Section 10.1(u) is hereby added to the Agreement to
read as follows:

  (u) (i) The Seller or the Master Servicer shall not permit, or cause each of
its respective Affiliates to permit, certified public accounts or other auditors
acceptable to the Administrative Agent to conduct an audit in accordance with
Section 7.1(j) or (ii) the Seller or the Master Servicer shall fail, or shall
fail to cause each of its respective Affiliates to, within sixty (60) days after
receipt of notification from the Administrative Agent, resolve, to the
satisfaction of the Administrative Agent (in its reasonable discretion), any
issues which are identified by the Administrative Agent in the audit of the
Master Servicer and the Seller conducted pursuant to Section 7.1(j).


        (x) Section 13.1(a)(ii) is hereby amended by inserting the words “,
Interim Information Package” after the words “Information Package” where they
appear in the second and third lines therein.

        (y) Section 13.2 is hereby amended by inserting the words “, Interim
Information Package” after the words “Information Package” where they appear in
the seventh line therein.

6

--------------------------------------------------------------------------------

        (z) Section 14.5 is amended by adding the following paragraph (c) to the
end thereto:

  “(d) all losses, costs and expenses incurred by Blue Ridge or the
Administrative Agent in connection with or as a result of any failure to make a
timely payment or deposit, including, without limitation, by reason of any
mechanical delay in or malfunction of the Fedwire system or due to an error on
the part of the initiating or receiving bank.”


        (aa) The definition of Credit Agreement is hereby amended and restated
in its entirety to read as follows:

  Credit Agreement: That certain Revolving Credit Facility Agreement dated as of
July 29, 1999 (as amended by the First Amendment to the Revolving Credit
Facility Agreement dated as of August 6, 1999, the Second Amendment to the
Revolving Credit Facility Agreement dated as of January 25, 2000 and the Third
Amendment to the Revolving Credit Facility Agreement dated as of January 22,
2001), as such agreement may be amended, restated, substituted or replaced from
time to time.


        (bb) Clause (a) of the definition of “Funding Termination Date” in
Appendix A to the Agreement is hereby amended and restated in its entirety to
read as follows:

  “(a) June 16, 2003, or such later date as may, from time to time, be agreed to
in writing by the Administrative Agent;"


        (cc) The definition of Required Reserve Factor Floor in Appendix A to
the Agreement is hereby amended and restated in its entirety to read as follows:

  Required Reserve Factor Floor: The sum of (i) 8.0% and (ii) the product of the
Adjusted Dilution Ratio times the Dilution Horizon Ratio.

        (dd) The following definitions are added to the Agreement in
alphabetical order thereto:

  Interim Cut-Off Date: Such date as may be specified by the Administrative
Agent in any request to provide an Interim Information Package pursuant to
Section 1.4(c).


  Interim Information Package: As defined in Section 1.4(c).


  Interim Reporting Date: As defined in Section 1.4(c).


  Interim Reporting Period: Such period as may be specified by the
Administrative Agent in any request to provide an Interim Information Package
pursuant to Section 1.4(c)


7

--------------------------------------------------------------------------------

  Interim Settlement Date: One Business Day following each Interim Reporting
Date.


        Section 1.2 Certification. Each Seller Party herby certifies that:

        (a) Each of the representations and warranties made by it in Article VI
of the Agreement, as amended hereby, are true and correct as of the Effective
Date of this Amendment; and

        (b) No Liquidation Event or Unmatured Liquidation Event, has occurred
and is continuing as of the Effective Date of this Amendment.

        Section 1.3 Effective Date. This Amendment shall become effective as of
the date first above written (the “Effective Date”) on the date on which the
Administrator shall have received each of the following:

        (a) a copy of this Amendment duly executed by each of the parties
hereto;

          (b) a copy of the Amended and Restated Fee Letter dated as of June 17,
2002 duly executed by the Seller, the Master Servicer, Lennox International and
Armstrong;


          (c) a copy of the First Amendment to the Purchase and Sale Agreement,
dated as of June 17, 2002 duly executed by the Seller, the Originators and the
Administrative Agent;


          (d) the financial statements of the Seller, consisting of at least a
balance sheet of the Seller for December 31, 2001 and December 31, 2002 and, in
each case, statements of earnings, cash flows and shareholders’ equity, setting
forth in each case in comparative form corresponding figures from the preceding
fiscal year, together with a Certificate of Financial Officer in the form of
Exhibit B to the Agreement executed by the chief financial officer, chief
accounting officer or treasurer of the Seller;


          (e) satisfactory evidence that all obligors of receivables that do not
constitute Pool Receivables (including, without limitation, those currently
making payments to the Bank One lockbox number 22325) have been instructed to
send payments to a lockbox or lockbox account that does not receive Collections
on Pool Receivables;


          (f) all amounts due under the Fee Letter on or prior to the Effective
Date, including, without limitation, the Amendment Fee (as defined therein) and
all legal fees, audit and out-of-pocket expenses incurred in connection with the
execution of this Amendment; and


          (g) such other agreements, instruments, certificates, opinions and
other documents as the Administrative Agent may reasonably request.


         Section 1.4 Reference to and Effect on the Agreement. Upon the
effectiveness of this Amendment, each reference in the Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import shall mean
and be, and any references to the Agreement in any other document, instrument or

8

--------------------------------------------------------------------------------

agreement executed and/or delivered in connection with the Agreement shall mean
and be, a reference to the Agreement as amended hereby.

        Section 1.5 Effect. Except as otherwise amended by this Amendment, the
Agreement shall continue in full force and effect and is hereby ratified and
confirmed.

         Section 1.6 Governing Law. This Amendment will be governed by and
construed in accordance with the laws of the State of New York.

         Section 1.7 Severability. Each provision of this Amendment shall be
severable from every other provision of this Amendment for the purpose of
determining the legal enforceability of any provision hereof, and the
unenforceability of one or more provisions of this Amendment in one jurisdiction
shall not have the effect of rendering such provision or provisions
unenforceable in any other jurisdiction.

         Section 1.8 Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page by facsimile shall be effective as delivery of a
manually executed counterpart of this Amendment.

[remainder of page intentionally left blank]

9

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

LPAC CORP.     By:____________________________ Name: Title:     LENNOX
INDUSTRIES INC.     By:____________________________ Name: Title:     HEATCRAFT
INC.     By:____________________________ Name: Title:     ARMSTRONG AIR
CONDITIONING INC.     By:____________________________ Name: Title: